DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 07/27/2020.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/27/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons of allowance:

The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 3 and 12 when taken in the context of the claim as a whole. 
At best the prior art of record, Dai (Pub No. US 2010/0289690 A1) discloses a radar mechanism that detects how many echo intensity data having a level more than a detection threshold within the continuity determination reference area and if the echo intensity X,, of the pixel currently processed is less than a predetermined threshold, it can be determined that the target object does not exist at the position of the pixel concerned, (see Para 0077 & 0097 and Fig. 4A-4B), Murakami et al. (Pub No. US 2013/0320865 A1) discloses a sensor device that transmits radio waves of a predetermined frequency and receives reflected waves of the transmitted radio waves and determines whether or not the sensor signal has an intensity that is greater than a predetermined threshold and controls activation of the light source when determined that the intensity of the signal is greater than the threshold, (see Abstract), Matsuoka et al. (Pub No. US 2005/0024258 A1) discloses a radar device that detects the intensities of the reflected waves, and uses the detected intensities to determines whether or not there are one or more objects to be detected ahead of the first vehicle, (see Para 0006-0008), and Kondo et al. (Pub No. US 2015/0263808 A1) discloses that terminal 8 executes a low power consumption mode in which light receiver 82 is OFF when the radio wave intensity of the radio wave beacon signal received by radio wave receiver 81 is smaller than a predetermined threshold, and executes a receiving preparation mode in which light receiver 82 is driven when the radio wave intensity is greater than or equal to the threshold, (see Para 0052-0053 & 0065). 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 3 and 12 as a whole. 
Thus, claims 1, 3 and 12 are allowed over the prior arts of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hugo Molina whose telephone number is (571) 272-3269. The examiner can normally be reached on Monday through Thursday 8:00 am to 5:30 pm and alternate Fridays 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin F. Heard can be reached at (571) 272-3236. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/HUGO MOLINA/
Primary Examiner, Art Unit 3648